Title: Thomas Jefferson to Elizabeth Trist, 10 May 1812
From: Jefferson, Thomas
To: Trist, Elizabeth House


          Dear Madam Poplar Forest May 10. 12.
          I recieved in due time your favor of a date which I cannot quote, because I have it not here, & I avail myself of this half way house to acknolege it. we were all happy to learn that you were well. in good spirits we always presume you are. with the benefit of the pleasing society of the family in which you are, we know that as to that of the neighborhood, you can always accomodate yourself to the manners of an honest, plain, hospitable people, and that is the general character of our country citizens. I should not say exactly the same of those of the towns; at least I should not call them a plain people, nor would they take that as a compliment.
          Your friends in Albemarle are all in present health. mr & mrs Divers, you know, are both subject to occasional indispositions. she has just had a long one of rheumatism, but is now well. I know of no other incident in our neighborhood which could interest you, unless perhaps the marriage of a daughter of Joseph Monroe with a mr Cabell. the houses, the trees, and I believe the people stand exactly where they did when you were with us. I suppose the war will put the last into motion, for war we are surely to have, and ought to have. we have exhausted all the peaceable means of obtaining justice, and all have been reject rejected with insult. England too has long been making all the war she can on us, by depredations on our commerce, she can do no more, and we may as well let it be a war on both sides, and take something in retaliation. I am sorry for it. could we have been permitted to remain in peace till our public debt was paid off, we should have set the first example of an honest application of the public contributions to canals, roads and other useful objects, making our country a garden for the delight and multiplication of mankind, instead of wasting them in wars for it’s devastation & depopulation. but the lions and tygers of Europe must be gorged in blood, and some of ours must go it seems to fill their maws their ravenous and insatiable maws.
          
          I thank you for your congratulations on the event of Livingston’s suit against me. altho’ it had already given me a great deal of trouble, going off, as it did, on a plea to the jurisdiction, it would have given me a great deal more on a trial at bar. yet it was my wish that it should have been tried on it’s merits, that it might have been demonstrated in presence of the public that I had done nothing but what the laws & my oath called on me to do. I never doubted your good wishes as to the event of the suit, altho’ you have sometimes appeared not quite convinced on which side the matter of right was. you were not aware how much Greek & Latin was necessary to evince that. I send you now a dose of this, having translated for your use all the outlandish passages in it. not that I propose that you should read 70. pages of dry legal investigation. but the vacant moments of a country life may perhaps permit you to read the last ten pages, wherein the whole is recapitulated. mr Gilmer, as a lawyer, may perhaps have resolution enough to go thro’ the whole, and will, I am sure, give you an opinion on it without a fee.present me respectfully to mr & mrs Gilmer, and accept assurances of my affectionate friendship
        